Citation Nr: 1514813	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the Veteran's service-connected asbestosis.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


REMAND

The Board finds additional development is required prior to the adjudication of the Veteran's claims because not all of the Veteran's VA and private treatment records are associated with his electronic claims file.

While the Veteran's electronic claims file does contain some VA treatment records, there are no VA treatment records from the time period December 2009 through March 2012.  Notably, the claims file contains a receipt for a Nebulizer ordered by VA dated August 2010 indicating that the Veteran sought treatment with VA during that time period.  The most recent medical records associated with the claims file are VA treatment records dated through October 2014.  The file also contains November 2014 VA examination report for the Veteran's diagnosed asbestosis.  On remand, the RO must request all outstanding VA treatment records and upload them to the Veteran's electronic claims file.  See 38 C.F.R. § 3.159(c).

Moreover, substantial private treatment records have been identified by the Veteran, yet the RO has not made attempts to obtain these records.  In the Veteran's October 2014 application for compensation based on unemployability, he indicated that he was hospitalized for approximately two weeks in June 2014 due to asbestosis and that he received associated treatment at that hospital from Dr. M. S from June 2014 through October 2014.  Additionally, a May 2008 letter from Dr. D. K. indicated the doctor had been treating the Veteran for asbestosis for the past year, and a July 2008 letter from Dr. H. K. indicated that doctor had been treating the Veteran for asbestosis since 2005.  Furthermore, in June 2008, the Veteran submitted pictures of an oxygen machine he kept at his bedside, which was prescribed by Dr. G., yet the claims file does not contain any of Dr. G.'s medical treatment records.  Finally, the file contains a single May 2010 pulmonary function analysis test from Pulmonary and Critical Care Associates of Baltimore and lists the physician as Dr. J. B., however it is unclear as to whether the Veteran sought ongoing treatment from Dr. J. B. or any other medical providers associated with that practice.  On remand, the RO must contact the Veteran to obtain the names and addresses of all private medical providers who treated him for his asbestosis and obtain release forms for these physicians in order to request relevant medical records.  See 38 C.F.R. § 3.159(c).

Further, the Board finds that any decision with respect to the increased rating claim being remanded may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating for the Veteran's asbestosis could significantly change the adjudication of the TDIU issue as the Veteran contends his service-connected asbestosis renders him unable to secure substantially gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

The RO must request all outstanding VA treatment records, to include, but not limited to, treatment records from December 2009 through March 2012, and from October 2014 to the present.

The RO must also specifically request the Veteran's private treatment records from:

(i)  Pulmonary and Critical Care Associates of Baltimore and Dr.  J.  B.;
   
(ii)  Dr.  M. S. and any medical providers at the hospital where the Veteran was admitted in June 2014, as referenced in his October 2014 TDIU application; 
   
   (iii)  Dr.  H. K.;
   
   (iv)  Dr.  D. K.; 
   
   (v)  Dr. G.; and
   
(vi)  any other private medical providers identified by the Veteran.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development has been completed, the Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed and must also specify the dates encompassed by the electronic records review.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must discuss the functional effects of all service-connected disabilities and provide an opinion as to whether the functional effects of these disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

